Citation Nr: 1037241	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-26 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent 
for diabetes mellitus, type II.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1964 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 
The Veteran had a hearing before the RO in October 2005 and the 
transcript is of record.

The case was brought before the Board in June 2009, at which time 
the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include affording him a VA 
examination. The requested development having been partially 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal. 

During the pendency of this appeal, the Court of Appeals for 
Veterans' Claims (CAVC) held in Rice v. Shinseki, 22 Vet. App. 
447 (2009) that a request for a total disability evaluation on 
the basis of individual unemployability (TDIU), whether expressly 
raised by the Veteran or reasonably raised by the record, is not 
a separate claim for benefits, but involves an attempt to obtain 
an appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or as part of a claim 
for increased compensation, if entitlement to the disability upon 
which TDIU is based has already been found to be service 
connected.  There is no freestanding TDIU claim.  Accordingly, 
the issues have been appropriately recharacterized above.

The issues of entitlement to service connection for 
peripheral neuropathy of the bilateral hands, secondary to 
diabetes mellitus and entitlement to increased ratings for 
peripheral neuropathy of the bilateral lower extremities 
and kidney dysfunction have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Board previously remanded this claim to afford the Veteran a 
new VA examination to determine any and all complications of his 
diabetes mellitus, type II, to determine if an increase in 
severity had occurred since the last examination and to afford 
the Veteran RO consideration of whether an extraschedular 
evaluation was warranted. 

That is, the Veteran claims his diabetes mellitus, type II, 
unusually affects his occupation because he worked as a jeweler, 
requiring him to do very detailed, exact work on jewelry using 
tiny tools.  He claims his diabetes causes numbness in his 
fingers and hands preventing him from continuing this type of 
work.

The RO did afford the Veteran new VA examinations in April 2010 
and May 2010, but the examiners do not specifically render an 
opinion in regard to the Veteran's occupational limitations or 
whether the Veteran's peripheral neuropathy of his bilateral 
upper extremities (BUE) is due to his diabetes mellitus, type II.  
Rather, the examiner merely noted the Veteran was already 
service-connected for peripheral neuropathy.  While it is true 
that the Veteran is currently service connected for peripheral 
neuropathy of the bilateral lower extremities, he is not service 
connected for peripheral neuropathy of the BUE. 

The RO, moreover, did not specifically consider whether an 
extraschedular evaluation was warranted for the Veteran's 
diabetes mellitus, type II, pursuant to 38 C.F.R. § 3.321(b)(1).  

For these reasons, the Board finds the RO did not adequately 
comply with the prior Remand instructions and, therefore, 
corrective action is required.  Stegall v. West, 11 Vet. App. 268 
(1998) (holding the Board is obligated by law to ensure that the 
RO complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance).

As explained in the introduction, during the pendency of this 
appeal, the CAVC held in Rice v. Shinseki, 22 Vet. App. 447 
(2009) that there is no freestanding TDIU claim and the Veteran's 
pursuit for an increased rating that includes contentions of 
unemployability necessarily raises a TDIU claim.

In this case, it is clear the Veteran claims his diabetes 
mellitus, type II, and complications thereof, prevent him from 
working as a jeweler.  In light of Rice, the Court finds the 
Veteran has reasonably raised a claim for TDIU.  This aspect of 
the Veteran's claim has never been developed or addressed by the 
RO.  

The Board further notes, after the last Supplemental Statement of 
the Case (SSOC) dated in July 2010 the Veteran submitted an 
August 2010 letter indicating his driving and walking has been 
restricted due to his diabetes mellitus.  He further claims his 
peripheral neuropathy of the feet and hands, as well as kidney 
dysfunction, have all worsened in severity.  As noted in the 
introduction, the RO has not addressed the Veteran's claims, to 
include entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities (BUE), entitlement 
to increased ratings for peripheral neuropathy of the bilateral 
lower extremities or entitlement to an increased rating for 
kidney dysfunction.  These claims are "inextricably 
intertwined" with the Veteran's diabetes claim on appeal here 
because diabetes is partially rated based on any and all 
complications of diabetes.  The Court has held that all issues 
"inextricably intertwined" with an issue certified for appeal, 
are to be identified and developed prior to appellate review.  
Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, the RO is 
advised that the diabetes issue must be adjudicated after full 
development and adjudication of the Veteran's claimed 
complications of diabetes, to include peripheral neuropathy of 
the BUE.  Id.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from April 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notification 
letter regarding the issue of entitlement to 
a TDIU. 

2.  Obtain the Veteran's medical records for 
treatment from the VA Medical Center in 
Cleveland, Ohio from April 2010 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

3.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for any and all appropriate examinations, to 
ascertain the current severity of his 
diabetes mellitus, type II and any and all 
complications thereof.  The examiner(s) must 
conduct all necessary tests to ascertain any 
manifestations of the Veteran's diabetes 
mellitus, type II.  

The examiner is also asked to provide an 
opinion of what overall effect, if any, the 
Veteran's service-connected disabilities have 
on his ability to obtain and retain 
employment; that is, whether it would 
preclude an average person from obtaining, or 
retaining, substantially gainful employment.  

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by non-service-connected 
disabilities, to include his stroke and 
residuals thereof.

The claims folder must be reviewed by the 
examiner, to include a copy of this Remand, 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions. 

4.  After the above is complete, and after 
full development and adjudication of any 
and all inextricably intertwined claims, 
readjudicate the Veteran's issues remaining 
on appeal, to include consideration of 
whether an extraschedular evaluation is 
warranted.  If these claims remain denied, 
provide the Veteran a supplemental statement 
of the case (SSOC). An appropriate period of 
time should be allowed for response

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.
	
(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



